Citation Nr: 1433974	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  11-20 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for lupus.

2.  Entitlement to service connection for lupus.


ATTORNEY FOR THE BOARD

L. Buchs, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1957 to July 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, in which the RO reopened the previously denied claim of service connection for lupus and denied the claim of service connection.  The Board has reviewed the Veteran's physical claims file and both the Veterans Benefits Management System and "Virtual VA" files to ensure a complete review of the evidence in this case.

The issue of service connection for lupus is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDING OF FACT

Evidence received since the RO's September 1994 decision relates to an unestablished fact necessary to substantiate the claim of service connection for lupus.


CONCLUSIONS OF LAW

1.  The September 1994 rating decision, which denied the appellant's claim of service connection for a skin condition involving the face and scalp, became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  New and material evidence sufficient to reopen the claim of service connection for lupus has been received.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and to Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  Notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 

In Kent v. Nicholson, 20 Vet. App. 1, 11-12 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, in the context of claims to reopen, notice (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  The Court elaborated that, in response to an application to reopen, VA is required to look at the bases for the denial in the prior decision and send a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial. 

The Veteran was provided notice in February 2008.  The notice letter set forth the criteria for service connection, explained the VA's and Veteran's responsibilities for obtaining evidence, and how disability ratings and effective dates are determined.  The February 2008 did not include notice regarding the bases of the previous denial of the claim for service connection for lupus (claimed as a skin condition) or the definitions of what constitutes new and material evidence.  The Board finds, however, that as the claim is being reopened, there is no harm to the Veteran.

Service treatment records, military outpatient treatment records, and lay statements have been associated with the claims file.  The Veteran was afforded an adequate, authorized VA examination in September 2008.

In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  The Veteran has not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and to assist the Veteran.

New and Material

The Veteran seeks to reopen a previously denied claim for service connection of lupus.  The claim was last denied in a September 1994 rating decision, and the Veteran did not initiate an appeal of the decision.  The current claim is grounded upon the same factual bases as the claim previously denied in the September 1994 rating decision.  Thus, as a general matter, it is appropriate for the Board to consider the Veteran's claim as a request to reopen a previously denied claim.  Boggs v. Peake, 520 F.3d. 1330 (Fed. Cir. 2008). 

In Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996), it was determined that the statutory scheme in 38 U.S.C.A. §§ 5108, 7104 establishes a legal duty for the Board to consider the issue of new and material evidence regardless of the RO's determination as to that issue.  The Board may not consider a finally disallowed claim unless new and material evidence is presented.   Before the Board may reopen such a claim, it must find evidence submitted is both new and material.

In the present case, the Veteran requested to reopen his service connection claim for lupus, previously denied in 1994.  Under 38 C.F.R. § 3.156, a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  "New" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 315 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The evidence is presumed credible for the purposes of reopening a claim, unless it is inherently false or untrue or, if the nature of a statement or other assertion is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

Reopening of Service Connection for Lupus

In the claim on appeal, the Veteran seeks to reopen service connection for lupus.  In a September 1994 rating decision, service connection for lupus (claimed as a skin condition of the face and scalp) was denied because there was no evidence of a chronic condition in service or a current disability.  The Veteran did not appeal this determination, and it became final.  38 U.S.C.A. § 7105(c); 
38 C.F.R. §§ 20.201, 20.302(a), 20.1103.

Since the prior denial of the claim in September 1994, recent evidentiary submissions have included post service military facility outpatient medical records, as well as lay statements by the Veteran.  Specifically, the Veteran submitted military facility outpatient treatment records showing a diagnosis of lupus, the September 2008 VA authorized examiner's opinion that the Veteran's lupus is related to his pulmonary condition, and an August 2010 military facility outpatient treatment report indicating that his lupus may be related to symptoms he experienced during active service.  Additionally, the Veteran was afforded a VA authorized examination for compensation purposes.

Having reviewed the recent evidentiary submissions, the Board finds that new and material evidence to reopen service connection for lupus has been received.  The military facility outpatient treatment records and VA examination report, as well as the Veteran's October 2012 lay statement that he was misdiagnosed with scabies during active service, are new, in that they were not of record at the time of the prior final denial, and are not cumulative and redundant of evidence already of record.  The military facility outpatient treatment records and the VA examination report are material, as they establish a current diagnosis of lupus and suggest positive evidence of the unestablished fact of a nexus, the relationship of a current disability to service, that is necessary to substantiate the claim.

Given the low threshold standard, the Board finds that the additional evidence received is new and material within the meaning of 38 C.F.R. § 3.156, warranting a reopening of service connection for lupus.  Shade, 24 Vet. App. at 117-18.  Having reopened the Veteran's service connection claim for lupus, the Board may now consider the claim on its merit.


ORDER

The claim for service connection for lupus is reopened.


REMAND

A remand is required to ensure there is a complete record upon which to decide the issue of entitlement to service connection for lupus.  The claims file does not include a medical opinion addressing whether the claimed lupus is related to service.

The Veteran contends that symptoms of lupus, loss of hair and bald spots turned pink, were misdiagnosed during active service as scabies.  The Veteran also contends that he experienced lung issues in service, and that his current lung condition is related to lupus.

Service treatment records indicate he was treated for scabies in September 1975 and visited a dermatology clinic in July 1976.  Service treatment records show treatment for various respiratory-related conditions and shortness of breath during service.

A September 2008 VA authorized examiner opined that there was suspicion of pulmonary involvement of the lupus erythematodes, in which above all a restrictive ventilation disorder predominates.

Military outpatient treatment records for August 2010 indicate that the Veteran had a history of discoid lupus lesions, abnormal pulmonary function studies with restrictive and obstructive picture with decreased diffusion, and a history of a high resolution CT of the chest demonstrating some scarring with a pleural effusion and ground glass opacity changes.  The military examiner assessed that this was all consistent with connective tissue disorders such as sjogrens syndrome/lupus - tying several of these features together.  The military examiner continued that the Veteran presented with discoid lupus lesions while on active duty in the late 1970s, but was not diagnosed with a systemic disorder at that time, and noted that "certainly our techniques and clinical suspicions for diagnosing this condition have changed over the subsequent 25 years."

With respect to the factor of a nexus between service and the claimed lupus, this case presents certain medical questions that cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  These questions concern the relationship, if any, between the claimed lupus diagnosed in August 1989 and active service, in particular the Veteran's lay statements regarding misdiagnosed symptoms in service, and the August 2010 military examiner's opinion that techniques and clinical suspicions for diagnosing lupus have changed since the Veteran was in active service.  These questions should be addressed by an appropriately qualified medical professional.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3159(c)(4).

Accordingly, the case is REMANDED for the following action:

1. Refer the case for the appropriate VA examination(s) to determine the nature and etiology of the Veteran's lupus and any respiratory conditions.

Then, the VA examiner(s) should provide opinions as to:

a. Whether, based on the available evidence of record, it is at least as likely as not (50/50 probability) that lupus, had its onset in service, was manifest to a compensable degree within one year after discharge in July 1977 or is otherwise related to service?

b. Whether, based on the available evidence of record, it is at least as likely as not (50/50 probability) that any respiratory condition, is proximately due to, the result of, or aggravated by lupus?

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must provide a complete rationale for his or her opinion with references to the evidence of record.  The examiner should specifically address the Veteran's lay statements that he was misdiagnosed with scabies in service, had symptoms of losing his hair and pink bald spots in service, and that his lung symptoms in service were related to lupus.  The examiner should also address the August 2010 military examiner's opinion regarding the Veteran's case and changes in techniques and clinical suspicions in diagnosing lupus in the past 25 years.

2. After all development has been completed, review the case again based on the additional evidence.  If the benefits sought are not granted, furnish the Veteran with a Supplemental Statement of the Case, and give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.  §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


